Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TIMOTHY RIFFE on 8/20/2021.

The application has been amended as follows: 

	In the claims:
	1. (Currently Amended) A time synchronization apparatus for performing time synchronization by transferring Coordinated universal time (UTC) transmitted from a Grand master clock (GM) apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus, 
	the time synchronization apparatus being mounted on a specific BC apparatus, among the first plurality of BC apparatuses,  having an input side to which time 
	a holding unit configured to hold a 0-system correction value as indicating a time error accumulated on a transfer path side of the 0-system and hold a 1-system correction value  indicating a time error accumulated on a transfer path side of the 1-system; 
	a detection unit configured to detect a failure in the transfer path of the 0-system or the 1-system; 
	a correction unit configured to perform correction when a failure is detected by subtracting the 0-system correction value or the 1-system correction value relating to a normal transfer path from the UTC having the time error accumulated on a normal transfer path side; 	and 
	a switching unit configured to switch to the normal transfer path side when a failure is detected such that the UTC obtained by the correction is transferred to one or more of a second plurality of BC apparatus downstream of the specific BC apparatus.

	5. (Currently Amended) A time synchronization apparatus for performing time synchronization by transferring UTC transmitted from a GM apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus,
first plurality of BC apparatuses, having an input side to which time information transfer paths of at least two systems of a 0-system and a 1-system having different transfer delays are connected, 
	the time synchronization apparatus comprising: 
	a 0-system holding unit configured to hold a 0-system correction  indicating a time error accumulated on a transfer path side of the 0-system; 
	a 1-system holding unit configured to hold a 1-system correction value indicating a time error accumulated on a transfer path side of the 1-system; 
	a 0-system detection unit configured to detect a failure in the transfer path of the 0-system; 
	a 1-system detection unit configured to detect a failure in the transfer path of the 1-system; 
	a 0-system correction unit configured to perform correction when a failure is detected by subtracting the 0-system correction value from the UTC having the time error accumulated on the transfer path side of the 0-system; 
	a 1-system correction unit configured to perform correction when a failure is detected by subtracting the 1-system correction value from the UTC having the time error accumulated on the transfer path side of the I-system; 
	a 0-system switching unit configured to perform switching to stop a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 0-system when the 0-system detection unit detects a failure, and start a transfer, to the one or more of a second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 0-system when the 1- system detection unit detects a failure; and 
	a 1-system switching unit configured to perform switching to start a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the -system when the 1-system detection unit detects a failure, and stop a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 1-system when the 1- system detection unit detects a failure.

	8. (Currently Amended)  A time synchronization method executed by a time synchronization apparatus for performing time synchronization by transferring UTC transmitted from a GM apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus, 
	the time synchronization apparatus being mounted on a specific BC apparatus, among the first plurality of BC apparatuses,  having an input side to which time 
	holding a 0-system correction value indicating a time error accumulated on a transfer path side of the 0-system holding a 1-system correction value indicating a time error accumulated on a transfer path side of the 1-system; 
	detecting a failure in the transfer path of the 0-system or the 1-system; 
	when a failure is detected, performing correction by subtracting the 0-system correction value or the 1-system correction value relating to a normal transfer path from the UTC having the time error accumulated on a normal transfer path side; and 
	switching to the normal transfer path side when a failure is detected such that the UTC obtained by the correction is transferred to one or more of a second plurality of BC apparatuses downstream of the specific BC apparatus.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-11 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, the time synchronization apparatus for performing time synchronization by transferring Coordinated universal time (UTC) transmitted from a Grand master clock (GM) apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus, 
	the time synchronization apparatus being mounted on a specific BC apparatus, among the first plurality of BC apparatuses,  having an input side to which time information transfer paths of at least two systems of a 0-system and a 1-system having different transfer delays are connected, the time synchronization apparatus comprising: 
	a holding unit configured to hold a 0-system correction value as indicating a time error accumulated on a transfer path side of the 0-system and hold a 1-system correction value  indicating a time error accumulated on a transfer path side of the 1-system; 
	a detection unit configured to detect a failure in the transfer path of the 0-system or the 1-system; 
	a correction unit configured to perform correction when a failure is detected by subtracting the 0-system correction value or the 1-system correction value relating to a normal transfer path from the UTC having the time error accumulated on a normal transfer path side; 	and 
	a switching unit configured to switch to the normal transfer path side when a failure is detected such that the UTC obtained by the correction is transferred to one or more of a second plurality of BC apparatus downstream of the specific BC apparatus…in combination with other limitations.

	Regarding claim 5, a time synchronization apparatus for performing time synchronization by transferring UTC transmitted from a GM apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus,
	 the time synchronization apparatus being mounted on a specific BC apparatus, among the first plurality of BC apparatuses, having an input side to which time information transfer paths of at least two systems of a 0-system and a 1-system having different transfer delays are connected, 
	the time synchronization apparatus comprising: 
	a 0-system holding unit configured to hold a 0-system correction  indicating a time error accumulated on a transfer path side of the 0-system; 
	a 1-system holding unit configured to hold a 1-system correction value indicating a time error accumulated on a transfer path side of the 1-system; 
	a 0-system detection unit configured to detect a failure in the transfer path of the 0-system; 
	a 1-system detection unit configured to detect a failure in the transfer path of the 1-system; 
a 0-system correction unit configured to perform correction when a failure is detected by subtracting the 0-system correction value from the UTC having the time error accumulated on the transfer path side of the 0-system; 
	a 1-system correction unit configured to perform correction when a failure is detected by subtracting the 1-system correction value from the UTC having the time error accumulated on the transfer path side of the 1-system; 
	a 0-system switching unit configured to perform switching to stop a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 0-system when the 0-system detection unit detects a failure, and start a transfer, to the one or more of a second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 0-system when the 1- system detection unit detects a failure; and 
	a 1-system switching unit configured to perform switching to start a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the -system when the 1-system detection unit detects a failure, and stop a transfer, to the one or more of the second plurality of BC apparatuses downstream of the specific BC apparatus, of time information on the transfer path of the 1-system when the 1- system detection unit detects a failure…in combination with other limitations.


Regarding claim 8, a time synchronization method executed by a time synchronization apparatus for performing time synchronization by transferring UTC transmitted from a GM apparatus, which receives the UTC as time information, via a first plurality of Boundary Clock (BC) apparatuses connected by a transfer path and correcting time of each of one or more of the first plurality of BC apparatuses to time of the GM apparatus, 
	the time synchronization apparatus being mounted on a specific BC apparatus, among the first plurality of BC apparatuses,  having an input side to which time information transfer paths of at least two systems of a 0-system and a 1-system having different transfer delays are connected, the time synchronization method comprising: 
	holding a 0-system correction value indicating a time error accumulated on a transfer path side of the 0-system holding a 1-system correction value indicating a time error accumulated on a transfer path side of the 1-system; 
	detecting a failure in the transfer path of the 0-system or the 1-system; 
	when a failure is detected, performing correction by subtracting the 0-system correction value or the 1-system correction value relating to a normal transfer path from the UTC having the time error accumulated on a normal transfer path side; and 
	switching to the normal transfer path side when a failure is detected such that the UTC obtained by the correction is transferred to one or more of a second plurality of BC apparatuses downstream of the specific BC apparatus…in combination of other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Document  A discloses a method providing a time protocol assistant associated with a time-synchronized domain (TSD). The TSD includes a set of nodes that are synchronized to a same time source. The TSD has defined egress and ingress edge points where bidirectional measurements can be made and the egress and ingress edge points are coupled to the time protocol assistant. The method also includes synchronizing one or more packets flowing through a network that includes the TSD through the same time source. In more specific embodiments, the nodes are synchronized to the same time source via the network and the same time source is a grandmaster clock that synchronizes one or more transparent clocks. In yet other embodiments, the transparent clocks manipulate precision time protocol (PTP) packets sent by the grandmaster clock.
Document  B discloses a method receiving a first time from a network device. The first time is derived from a first timing source in a first domain. The method receives a second time in a second domain from a second timing source. A difference time value is calculated between the first time and the second time. The method then sends the 
Document C discloses tools and techniques are provided for implementing network timing functionality. In some embodiments, a grand master clock(s) might receive a first timing signal from a global positioning system ("GPS") source via a GPS antenna(s), and might send a second timing signal (which might be based at least in part on the first timing signal) to a slave clock(s), in some cases, via one or more network elements or the like. A computing system might calculate various transmission times for the second timing signal to be transmitted between the grand master clock(s) and the slave clock(s), and might calculate any time delay differences in the transmission times, might generate a third timing signal based at least in part on the calculated time delay differences (if any), and might send the third timing signal to one or more network elements, thereby providing Accurate Synchronization as a Service ("ASaaS") functionality. 
Document D discloses a switching method for an optical ring system, a non-interruption path extending from an add node to a drop node is established along a currently working line, and a fault bypass backup path extending from the add node to the drop node is established along a protection line running in the opposite direction from the currently working line. Signals received at the add node are added to both the currently working line and the protection line. It is determined whether a failure detected in the ring is relevant to the non-interruption path, and the signal is continuously added to the protection line if the failure is relevant to the non-interruption path. If the failure is irrelevant to the non-interruption path, then a return path entering the add node along the protection line is allowed to pass through the add node, instead of adding the signal to the protection line.
Document E discloses packet network includes a peer-to-peer transparent clock hardware support, a peer-to-peer transparent clock being at least used in order to measure and correct delays of link or path adjacent to network elements and NE residence time, and a Master/Slave end-to-end synchronization path including a first set of network elements A time stamped packet including at least a correction field 
Document U surveys the standardized protocols and technologies for providing synchronization of devices connected by packet-switched networks. A review of synchronization impairments and the stateof- the-art mechanisms to improve the synchronization accuracy is then presented. Providing microsecond to sub-microsecond synchronization accuracy under the presence of asymmetric delays in a cost-effective manner is a challenging problem, and still an open issue in many application scenarios. Further, security is of significant importance for systems where timing is critical. The security threats and solutions to protect exchanged synchronization messages are also discussed.
Document V discloses application of the multi-path approach to the most widely-used packet based time protocols, PTP and NTP. We introduce extensions to the PTP and NTP standards called Multi-Path PTP (MPPTP) and Multi-Path NTP (MPNTP), respectively, and describe their application over various transport protocols. Our experimental evaluation shows that a large number of paths can be utilized when running the multi-path protocols over the internet, and thus that our multi-path approach can be effectively deployed over existing IP networks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461